Citation Nr: 1028894	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from May 1946 to March 1949.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for bilateral hearing 
loss.  

In an August 2008 decision, the Board reopened the appellant's 
claim and remanded the underlying issue for additional 
evidentiary development.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

It is at least as likely as not that the appellant's bilateral 
hearing loss had its inception during active service.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

Unfortunately, the appellant's service treatment records are 
unavailable, having been destroyed in the 1973 fire at the 
National Personnel Records Center.  Attempts to reconstruct his 
records from all potential sources have been unsuccessful.  

The appellant's WD AGO Form 53, Enlisted Record and Report of 
Separation, indicates that his military occupational specialty 
was auto mechanic.  

In October 1999, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
bilateral deafness which he attributed to noise exposure during 
service in the course of his duties as a mechanic.  

In October and December 2001 statements, the appellant indicated 
that he first began to experience hearing loss during service.  
He indicated that it was his belief that his hearing loss was 
initially caused by exposure to noise from loud machinery in the 
motor pool.  He further indicated that he believed his hearing 
loss was thereafter aggravated during service after he was 
administered medicine for cholera.  The appellant claimed that he 
had been totally deaf at the time of his separation from service.  

In support of his claim, the appellant submitted private clinical 
records, dated from October to December 2001 showing diagnoses of 
severe sensorineural hearing loss, bilaterally.

In June 2003, the appellant testified at a hearing at the RO.  He 
testified that he had had significant noise exposure during 
service through his work as an automotive mechanic.  He indicated 
that after his separation from service, he had worked as a 
maintenance mechanic for a logging company for approximately 30 
years.  

In April 2005, the appellant submitted medical articles noting 
that quinine, including as contained in Atabrine, was often 
prescribed to servicemen in areas where malaria was prevalent.  
The articles noted that prolonged use of drugs containing quinine 
could cause tinnitus and deafness.  

In a June 2006 statement, a private physician noted that the 
appellant was suffering from moderate to severe sensorineural 
hearing loss secondary to prolonged use of quinine.  The 
physician indicated that quinine was a known anti-malarial drug 
and was toxic when taken in large amounts or for a prolonged 
period of time.  

In a June 2006 statement, another private another private 
physician noted that the appellant had severe to profound 
sensorineural hearing loss.  The physician indicated that the 
appellant had reported that he had had symptoms of hearing loss 
since service.  The physician further indicated that the 
possibility of a drug or noise induced etiology could not be 
ruled out.

In a June 2006 affidavit, the appellant's spouse indicated that 
she met the appellant seven months before they were married in 
1950.  She recalled that they had had to communicate with each 
other in writing due to the appellant's hearing loss.  She 
recalled that at the official who had performed their wedding 
ceremony had had to shout so that the appellant could hear.  The 
appellant's spouse indicated that since that time, she had had to 
shout to communicate with the appellant.  

In a September 2006 statement, a fellow serviceman indicated that 
during World War II, he had been assigned to the 37th Station 
Hospital in Okinawa, Japan, as a corpsman.  He recalled that 
while hospitalized at the 37th Station Hospital, the appellant 
suffered from numerous symptoms, including hearing impairment.  
He recalled that while assisting the appellant, he had had to 
speak loudly or have his mouth close to the appellant's ears in 
order to communicate.  

In April 2010, the appellant underwent VA medical examination at 
which he reported a history of in-service noise exposure.  He 
denied post-service noise exposure.  Audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
80
80
80
LEFT
80
75
90
85
85

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 56 percent in the left ear.  The 
diagnosis was severe sensorineural hearing loss which the 
examiner concluded was at least as likely as not caused by 
acoustic trauma/noise exposure.  The examiner then concluded, 
however, that it was less likely as not that the appellant's 
hearing loss had its onset during service.  He indicated that it 
was his opinion that the appellant's hearing loss was "more or 
less compatible with ageing (presbycusis) and to a lesser extent 
to noise exposure."  The examiner acknowledged that the 
appellant's exposure to noise as an auto mechanic may have 
contributed to his hearing loss, but indicated that "this 
happened after he got out of active duty."  The examiner 
indicated that he did not believe that the appellant's hearing 
loss was due to quinine use because he could find no notation in 
the claims folder indicating that the appellant's use of the drug 
was prolonged.  Therefore, he assumed that it was only given for 
a short period of time and any quinine induced hearing loss under 
these circumstances would be transitory.  



Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing loss, 
may be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2009).

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385 (2009), which provides that impaired hearing 
will be considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for bilateral hearing 
loss, which he contends was incurred during service as a result 
of his exposure to acoustic trauma and/or the use of prophylactic 
drugs for malaria and cholera.  

The record on appeal includes numerous statements from the 
appellant, including his sworn hearing testimony in June 2003.  
The Board finds the appellant's testimony to be credible.  The 
Board also notes that the appellant's statements of in-service 
acoustic trauma are consistent with his military occupational 
speciality as an auto mechanic.  See Jefferson v. Principi, 271 
F.3d 1072 (Fed.  Cir. 2001) (recognizing the Board's inherent 
fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(discussing the factors to be considered in determining the 
weight to be assigned to evidence, including inconsistent 
statements and inconsistency with other evidence of record).  
Based on the foregoing, the Board finds that there is sufficient 
evidence to establish that the appellant sustained significant 
acoustic trauma during service.  

The Board also notes that the medical evidence of record 
establishes an association between noise exposure and hearing 
loss.  As set forth above, in April 2010, a VA medical examiner 
explained that the appellant's hearing loss was caused, at least 
in part, by exposure to acoustic trauma.  Additionally, the 
appellant has submitted a June 2006 medical opinion noting that 
the possibility of a noise-induced etiology for his hearing loss 
could not be ruled out.

In addition to this evidence, the appellant has offered 
statements and sworn hearing testimony to the effect that he has 
experienced hearing loss since service.  Again, the Board finds 
these statements to be credible.  The United States Court of 
Appeals for Veterans Claims (Court) has held that lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of an in-service injury as well as the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492  F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The appellant's recollections of significant hearing 
loss since service are supported by statements from his spouse 
and a fellow serviceman, both of whom described in detail the 
appellant's decreased hearing acuity in service and thereafter.  

The only evidence unfavorable to the claim consists of the April 
2010 VA medical examination report which contains an opinion to 
the effect that the appellant's bilateral hearing loss did not 
have its onset during active service.  The rationale given by the 
examiner for his opinion, however, is inartfully worded and 
internally inconsistent, which reduces its probative value.  
Additionally, the examiner failed to consider the appellant's 
statements regarding hearing loss since service.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In summary, the Board finds that the most probative evidence 
establishes that the appellant sustained significant acoustic 
trauma during service and has experienced decreased hearing 
acuity since that time.  The appellant has denied noteworthy 
post-service acoustic trauma.  The record on appeal also contains 
medical evidence establishing an association between acoustic 
trauma and hearing loss.  Although the record contains an opinion 
from a VA examiner who concluded that it is less likely as not 
that the appellant's bilateral hearing loss can be attributed to 
service, for the reasons described above, the probative value of 
that opinion is limited.  

Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of  the evidence in 
his favor, but only an approximate balance of  the positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be denied.  
See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  Thus, the 
Board finds that service connection for bilateral hearing loss is 
warranted.   



ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


